Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6 rejected under 35 U.S.C. 102 (a)(1) or 102(a)(2) as being anticipated by Takemoto (cited reference JP2006296166, hereinafter Takemoto).

Referring to claim 1, Takemoto disclose an exterior member for electric wire comprising: 
a tubular exterior body (3) that protects one or a plurality of electric wires (WH; specification states that electric wires are a wire harness); 
a slit that is formed in the exterior body along an exterior axis of the exterior body (a slit 2 on body 3); and 
an inner portion (5) that continuous with a circumferential end portion of the exterior body around the exterior axis (around 3), wherein the inner portion is disposed on an outer side of the exterior body before the electric wire is accommodated (see figure 4), (the inner portion) is formed with an electric wire pressed portion against which the electric wire is pressed (see pressed portion of 5 at 4  in figure 4 to figure 6), and   (the inner portion) is pushed into the exterior body through the slit while being deformed so as to be inverted when the electric wire is pressed against the electric wire pressed portion and is accommodated in the exterior body together with the electric wire (see a top surface of 5 directly attached to wire harness facing a slit  in figure 4 while a bottom surface of 4 facing slit in figure 6 opposite to the top surface of 5 attached to wire harness).

Referring to claim 5, Takemoto disclose  the exterior member for electric wire according to claim 1, wherein the exterior body is formed in a bellows tube shape in which peak portions and valley portions in a circumferential direction around the exterior axis are alternately provided along the exterior axis (see 3 in figure 5).

Referring to claim 6, Takemoto disclose a wire harness comprising: one or a plurality of electric wires; and the exterior member for electric wire according to claim 1 so as to protect the electric wire (see the rejection of claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over  Takemoto in view of Winer et al. (US20160315437, hereinafter Winer).
Referring to claim 2, Takemoto disclose the exterior member for electric wire according to claim 1, but fails to disclose wherein a slit wrap portion configured to cover the slit is formed on the circumferential end portion or the inner portion.
Winer discloses a slit wrap portion configured to cover the slit is formed on the circumferential end portion (41-42 on circumferential end portion in figures 2-4) .
It would have been obvious to a person of  ordinary skill in the art before the effective filing date of the claimed invention to modify the exterior member  of the Takemoto to have a slit wrap portion as taught by Winer in order to secure or hold the cable or wire within the exterior member.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over  Takemoto in view of Hallinan et al. (US20040213541, hereinafter Hallinan).
Referring to claim 3, Takemoto disclose the exterior member for electric wire according to claim 1, but fails to disclose wherein the exterior body is formed in a polygonal shape in an end surface view.
Hallinan discloses wherein the exterior body is formed in a polygonal shape in an end surface view (see figures 1 and 1A, wherein 7 including  12 has polygonal shape ).
It would have been obvious to a person of  ordinary skill in the art before the effective filing date of the claimed invention to modify the exterior member of the Takemoto to have inner portion as taught by Hallinan in order to secure and accommodate the cable and wire within the structure of the inner portion and exterior body.

Referring to claim 4, Takemoto disclose the exterior member for electric wire according to claim 1, but fails to disclose wherein a body side lock portion is formed on the exterior body, and an inner side lock portion that engages with the body side lock portion is formed on the inner portion.
Hallinan discloses wherein a body side lock portion is formed on the exterior body, and an inner side lock portion that engages with the body side lock portion is formed on the inner portion (4 of exterior body 10 engages with 9 of the inner portion 7; or 5 of exterior body 10 engages with 11 of the inner portion 7 in figures 1 and 1A).
It would have been obvious to a person of  ordinary skill in the art before the effective filing date of the claimed invention to modify the exterior member  of the Takemoto to have lock portions as taught by Hallinan in order to secure or hold the  cable or wire by securing inner portion with exterior body.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847